This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.



 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 ERIC CHILDERS,

 3          Petitioner-Appellee,

 4 v.                                                                                    NO. 34,311

 5 DEANDRA CHILDERS,

 6          Respondent-Appellee,

 7 and

 8 RICHARD and MARTHA TEAKELL,

 9          Physical Custodians-Appellants,

10 and

11 GARY CHILDERS,

12          Intervenor-Appellee.

13 APPEAL FROM THE DISTRICT COURT OF CURRY COUNTY
14 David P. Reeb, Jr., District Judge

15 Eric Childers
16 Portales, NM
     This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.


 1 Pro Se Petitioner-Appellee

 2 Deandra Childers
 3 Clovis, NM

 4   Pro Se Respondent-Appellee
 5   Trujillo Dodd, Torres, O’Brien, Sanchez, LLC
 6   Donna Trujillo Dodd
 7   Albuquerque, NM

 8 for Physical Custodians-Appellants

 9 Harmon, Barnett & Morris, P.C.
10 Jared Morris
11 Clovis, NM

12 for Intervenor-Appellee

13                                 MEMORANDUM OPINION

14 WECHSLER, Judge.

15   {1}   Appellants Richard and Martha Teakell (Maternal Grandparents) appeal from
16   the district court’s ruling that appoints them as the child’s kinship guardians, and
17   allows Appellee-Intervenor Gary Childers (Paternal Grandparent) visitation rights.
18   [RP 292] Our notice proposed to affirm, and Maternal Grandparents filed a
19   memorandum in opposition. [Ct.App.File, pink clip]
20   {2}   In their docketing statement, Maternal Grandparents raised issues (A)-(E),
21   which our notice proposed to summarily affirm. In their memorandum in opposition,
22   Maternal Grandparents do not dispute our notice’s proposed resolution of issues (A),



                                                     2
     This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1   (C), and (D). [MIO 1] Thus, for the same reasons detailed in our notice, we affirm
 2   these issues.
 3   {3}    With regard to issue (B), Maternal Grandparents continue to argue that “there
 4   was inadequate notice . . . to proceed on Intervener’s (sic) [Paternal Grandparent]
 5   issues.” [MIO 2; DS 4] In particular, Maternal Grandparents assert that neither
 6   Petitioner (Father) and Respondent (Mother) nor themselves were provided adequate
 7   notice of the guardianship matters that were addressed at the September 19, 2014
 8   hearing. [MIO 2, 3] See generally State ex rel. Children, Youth & Families Dep’t v.
 9   Mafin M., 2003-NMSC-015, ¶ 17, 133 N.M. 827, 70 P.3d 1266 (“The question of
10   whether an individual was afforded due process is a question of law that we review
11   de novo.”).
12   {4}    As for any asserted inadequate notice to Father and Mother of the guardianship
13   matter addressed at the September 19, 2014 hearing, as we stated in our notice, we
14   know of no authority, and Maternal Grandparents have provided us with none, for the
15   proposition that Maternal Grandparents have standing to raise arguments on behalf
16   of parents. See generally In re Adoption of Doe, 1984-NMSC-024, ¶ 2, 100 N.M. 764,
17   676 P.2d 1329 (stating that where a party cites no authority to support an argument,
18   we may assume no such authority exists); see also Kimbrell v. Kimbrell, 2014-
19   NMSC-027, ¶¶ 18-19, 331 P.3d 915 (recognizing that a parent in a custody dispute
20   does not have standing to sue on behalf of a child). We note too that, although this
21   case began with a petition for legal separation between Father and Mother, the district
22   court had authority to consider the guardianship matter that arose in the course of the
23   proceedings relating to the petition for legal separation. See Lyndoe v. D.R. Horton,
24   Inc., 2012-NMCA-103, ¶ 12, 287 P.3d 357 (providing that our district courts “are
25   courts of general jurisdiction having the power to hear all matters not excepted by the
26   constitution and those matters conferred by law”).
27   {5}    We further continue to disagree with Maternal Grandparents’ argument that
28   they were not afforded adequate notice of the matters to be addressed at the hearing.
29   As discussed in our notice, while this case began as a petition for legal separation
30   between Father and Mother [RP 1], the district court determined that neither parent
31   could provide a safe home for the child and awarded temporary sole care and control
32   to Maternal Grandparents. [RP 28-29] Paternal Grandparent intervened [RP 89, 143,
33   288] and approximately seven months before the September 19, 2014 hearing, filed

                                                     3
     This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1   a motion to modify the temporary custody order in favor of Maternal Grandparents
 2   to instead give Paternal Grandparent custody or, at a minimum, to allow Paternal
 3   Grandparent visitation rights. [RP 84] In turn, Maternal Grandparents, who also
 4   intervened [RP 256, 288], disputed any visitation rights being extended to Paternal
 5   Grandfather and filed a counter motion to be appointed as kinship guardians. [RP 98,
 6   101] The hearing to address the dispute between the grandparents was held on
 7   September 19, 2014. [RP 165, 254, 263, 268, 269] Given that all of the grandparents
 8   had filed motions relating to visitation and custody of the child, and that a hearing
 9   had been scheduled to address these matters, we conclude that Maternal Grandparents
10   were afforded adequate notice. We affirm.
11   {6}    With regard to issue (E), Maternal Grandparents continue to assert that the
12   district court “did not enter a visitation plan in the best interests of the child.” [MIO
13   3; DS 5] Again, other than generally aver that error occurred and that the visitation
14   plan “is not appropriate for a 4 year old child” [MIO 3], Maternal Grandparents have
15   failed to articulate with specificity the basis of their argument. See generally State v.
16   Aragon, 1999-NMCA-060, ¶ 10, 127 N.M. 393, 981 P.2d 1211 (stating that there is
17   a presumption of correctness in the rulings or decisions of the district court and the
18   party claiming error bears the burden of showing such error); Headley v. Morgan
19   Mgmt. Corp., 2005-NMCA-045, ¶ 15, 137 N.M. 339, 110 P.3d 1076 (stating that this
20   Court has no duty to review inadequately developed arguments). Perceiving no error
21   or abuse of discretion, we affirm.
22   {7}    To conclude, for the reasons addressed above and extensively detailed in our
23   notice, we affirm.
24   {8}    IT IS SO ORDERED.


25                                                        ________________________________
26                                                        JAMES J. WECHSLER, Judge




                                                     4
  This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
  Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
  opinions.   Please also note that this electronic memorandum opinion may contain
  computer-generated errors or other deviations from the official paper version filed by the Court of
  Appeals and does not include the filing date.

1 WE CONCUR:


2 ________________________________
3 MICHAEL E. VIGIL, Chief Judge


4 ________________________________
5 CYNTHIA A. FRY, Judge




                                                  5